BISTLINE, Justice,
concurring in part
with the views of BAKES, Justice.
I.
As Bakes, J., has written, the Department as the moving party in this civil prosecution had the burden of proof. In the eyes of the magistrate, the evidence adduced by the Department, much of which was contradicted or impeached by the defendant, simply did not persuade the trial magistrate, Judge Alfred 0. Perry, that the Department was entitled to the severe relief which its claim, if granted, would have imposed on defendant. The district court, on its appellate review of the record, was not persuaded of any error on the part of the magistrate. As with Justice Bakes, nor am I. Nor do I see that Justice Shepard (even though with two votes for his opinion he commands a majority) with any degree of clarity points to any reversible error on the part of the magistrate. Making the majority opinion of even less validity, it points to no error whatever, an important point which may have eluded Justice Bakes, and to which his attention is invited. Instead of reversing for error, the majority concedely is reversing Judge Perry solely that he can for a second time consider the “verbalization” testimony and the videotape. All that I can make of this unique appellate decision is that those justices who comprise the majority, had each been the trial judge, would have more explicity remarked that he had indeed considered the “verbalization” testimony which he had heard, and indeed had also given due consideration to the videotape which he had seen. It is exactly such groundless appellate reversals which tend to diminish popular esteem for the judicial system.
II.
The Canyon County Prosecuting Attorney, who undertook this civil prosecution on behalf of the Department of Health and Welfare, would have received the magistrate’s decision late in the afternoon of February 10, or on the following day, which is readily deducible where the clerk’s stamp thereon shows a filing of 2:00 p.m. on February 10, 1984. The prosecuting attorney reacted precipitately to the decision adverse to his client. An appeal was taken to district court on February 13, 1984, notwithstanding that the prosecutor had 30 days in which to file such an appeal, and also notwithstanding that available to the prosecutor were the following avenues of relief, most of which would have tolled and thus extended the 30-day time limitation on appeals to district court: a motion for reconsideration, a motion for a new trial, a motion to take additional testimony, a motion to amend findings of fact and conclusions of law, and a motion to direct the entry of a new judgment. I.R.C.P. 59(a)(7).1
III.
The majority opinion makes no mention of appellate proceedings in the district *52court beyond reciting that there was an order of the district court which affirmed Judge Perry’s dismissal of the prosecuting attorney’s petition. To the contrary, however, both parties provided the district court with excellent briefs which laid before the district court exhaustive citation to authority pertinent to the issues presented on the appeal.2 Those issues were stated in the Department’s brief as follows:
Are polygraph examinations admissible as evidence in a court proceeding?
Are the trial court’s findings of fact clearly erroneous?
Almost all of the Department’s appellate brief filed with the district court was devoted to arguing error in the admission of the report of the polygraph examination.3 Only two and one-half pages argued that the findings of fact were clearly erroneous. R., pp. 46-48.
Judge Perry in his findings and conclusions made reference to a report to the Court from the Department, filed December 2, 1983 — which would have been five days after the Department’s Petition (Complaint) was filed. That report, signed but not sworn to by a Health and Welfare social worker, is in the record. Significantly, this report was based entirely on Health and Welfare interviews of the child which all took place before the filing of the complaint — and all of which were not conducted in the presence of the defendant or any attorney on his behalf.
This report to the court contained the following accounts of these “interviews”— to indulge in a loose use of the English language:
When Mrs. Syme first suspected that her husband had molested her almost 4-year-old daughter, she reportedly sought help through Dr. Dwight Mowry, Psychologist. [The child’s] lack of verbal skills prevented Dr. Mowry from making any kind of conclusion about the accusations.
[The child] was interviewed by Pamela Crookston, Social Work Specialist Sr. at Mental Health, and Dr. Phil McQueen, Psychologist Specialist at Mental Health, October 12, 1983. At that time, [the child] indicated that she had been involved in sexual activity with her father, Tim Syme; her brother, ... and her mother, Donna Syme. This was shown by the use of anatomically correct dolls and by nodding her head “yes” or “no” in response to the examiner’s questions. [The child] also indicated during this interview that her father and brother ... did the “secret” things together with her in the living room.
On October 17, 1983 [the child] was seen again by Dr. Phil McQueen. She affirmed that there were sexual “secrets” between her mother, father, and brother, ...
Using the anatomically correct dolls, [the child] depicted the father doll sitting on a chair and placing the girl doll on his lap with her legs apart and putting the father doll’s penis between her legs. She could not say how frequently this happened, as she can only count to eight, and it happened more than that.
[The child] also affirmed [author’s note: “affirmed” is to be distinguished from “said” or “stated.” “Affirmed” is necessarily in Departmentese an antonym for “verbalized.” See next paragraph.] that the secret touching with her dad and her brother, ... included them touching her genitals with their mouth and penis.
[The child] participates in the little girls’ group through SANE. November 18, 1983 was the first time she verbalized that secret touching had occurred.
After receiving the child protection complaint of alleged sexual abuse, this *53worker arranged for [the child] to be interviewed on November 23, 1983 at the Caldwell Health and Welfare office. Because the alleged incidents took place in Fruitland, Idaho, present at the interview was a representative from the Payette County Sheriff’s Department and the Payette County Prosecutor’s Office. Also present was Ed Hagan, Juvenile Officer of the Caldwell Police Department, and this worker. Dr. Phil McQueen and Pamela Crookston conducted the interview, which was video taped. The results of this interview were similar to the previous interviews, although [the child] also implicated [a second] brother.
[The first brother] was also interviewed by Dr. McQueen November 23, 1983, as it was suspected by his mother, Donna Syme, that he also was sexually molested by his father. This interview presented no conclusive evidence as to whether or not sexual activity occurred between Chad [the first brother] and his father. _ _
Dr. Shaffer examined [the child] November 29, 1983 and will provide a written report to the Department of Health and Welfare prior to the adjudicatory hearing. She stated that the hymen appeared intact, and the anal opening was of normal size. She stated that because the alleged sexual incidents were not recent, there were no signs of trauma. When asked by this worker if she could rule out penetration, she stated that she could not. This report will be available at the time of the adjudicatory hearing December 8, 1983.
This worker requested that Dr. Phil McQueen evaluate both Mrs. Syme and [the child]. This was done on December 1, 1983. The results will be available prior to the adjudicatory hearing and a report presented to the Court.
It is felt by this worker that [the child] is a victim of sexual abuse, and it is necessary that she be involved in treat-ment____ R., pp. 8-11.
The author of the report, did not testify at the hearing which took place on the sixth day of February 1984,4 but it is evident from a reading of Judge Perry’s written decision that in considering the report5 he accorded it as the equivalent of testimony on her part. In my perception, Judge Perry, in the two paragraphs of his decision where he mentioned “verbalization,” was doing so in context of the Health and Welfare report of which he first made mention, and I do not see that any other conclusion is possible:
In report to the court from the Department of Health and Welfare, filed December 2, 1983, the allegation is made that at that interview the child indicated a sexual contact with her father and brother. The child is not quite 5 years of age. From the testimony it appears there was no verbalization from the child. Apparently statements were made to her and she either nodded “yes” or “no.”
It also appears she, ... was placed in the SANE program. The report alleges here she verbalized the incidents, but such testimony was not presented to the court, only that the child finally interacted.
That being so, and even if it not be so, there is nothing to substantiate the majority view that Judge Perry be reversed simply because the majority “believes it more desirable that the “magistrate himself make clear why the verbalization described by Dr. McQueen and also shown in the *54videotaped interview by Dr. McQueen was not considered in the findings.”
The Department in support of its challenge to Judge Perry’s findings as being clearly erroneous raised on appeal in the district court argued only that “specific instances of verbalization [by the child] are reflected throughout the record,” R., p. 46, and treats Judge Perry’s analysis and interpretation of the report signed by Fran-cie Wilson as a finding that there was no verbalization at the February 6 final hearing. The Department’s brief clearly misconstrued the written word, and having in effect erroneously set up a straw man, pointed to trial testimony of Dr. McQueen, and concludes its presentation on this issue by urging that “the record does not support the findings made by [Judge Perry] on this critical issue [verbalization].” The Department’s second issue was clearly without any merit.
IV.
On appeal to this Court the Department’s brief on the second issue is nothing more than mere repetition of its brief in the district court and adds only that the district court erred in not finding that the magistrate erred in not finding that the child verbalized at least to a limited extent. Judge Perry, however, made no such finding relative to the evidence submitted at the final hearing on February 6. The majority opinion implicitly recognizes this at p. 16 of the slip opinion where it does not agree that there was any such error as the Department contended. Instead, as has been noted, the majority simply desires that Judge Perry explain why he made no specific mention of the scant verbalization testimony of Dr. McQueen taken at trial, and likewise with the videotape.
V.
Courts are required to make findings of fact on all material issues. But here the issue was whether or not defendant was guilty of sexually molesting the child. The issue was not whether the child verbalized. Judge Perry, while he might have commented on that aspect of the evidence adduced, was no more obliged to do that than is a trial court required to make evidentiary findings, i.e., spell out all of the evidence which was received — much in the manner as is being done in the findings prepared by hearing officers employed by the Industrial Commission and by the Department of Employment. As Justice Knudson wrote for the Court in Angleton v. Angleton, 84 Idaho 184, 370 P.2d 788 (1962), the findings of fact required by I.R.C.P. 52(a) are of ultimate facts. Quoting from 5 Moore’s Federal Practice, 2d ed., 2606, that Court provided guidance which today’s majority should consider: “the judge need only make brief, definite, pertinent findings and conclusions upon the contested matters; there is no necessity for over-elaboration of detail or particularization of facts.” Angleton, supra, 84 Idaho at 191, 370 P.2d at 791. Citing Petterson Lighterage & Towing Corp. v. N.Y. Central R.R. Co., 126 F.2d 992 (C.C.A. 2nd Cir.1942), the Court added: “Findings should not be discursive; they should not state the evidence or any of the reasoning upon the evidence____” Angleton, supra, 84 Idaho at 191, 370 P.2d at 791. Noting that in Angleton, as is equally so here, the issues were few, the Court disposed of the contention that findings had not been made on all material issues.
This Court has repeatedly held that findings of fact will be liberally construed in favor of the judgment and on appeal this Court is entitled to draw the necessary inferences from the trial court’s express findings in order to support the judgment. Cazier v. Economy Cash Stores, 71 Idaho 178, 228 P.2d 436; Gem State Lumber Co. v. Galion Irr. Land Co., 55 Idaho 314, 41 P.2d 620; Dickey v. Clarke, 65 Idaho 247, 142 P.2d 597. Rule 1 I.R.C.P. specifically provides that the rules (included 52(a)) shall be “liberally construed to secure the just, speedy and inexpensive determination of every action and proceeding.” Id., 84 Idaho at 192-93, 370 P.2d at 792-93 (emphasis added).
*55Just the other day this Court in Rueth v. State, 103 Idaho 74, 77, 644 P.2d 1333, 1336 (1982) commented similarly:
Under this rule of procedure, a trial court’s findings of fact will be liberally construed in favor of the judgment entered, and on appeal, the findings of fact will not be disturbed unless clearly erroneous. Javernick v. Smith, 101 Idaho 104, 609 P.2d 171 (1980); Roemer v. Green Pastures Farms, Inc., 97 Idaho 591, 548 P.2d 857 (1976). As the court stated in Watkins v. Watkins, 76 Idaho 316, 325, 281 P.2d 1057, 1062 (1955), upon appellate review, the findings of fact of the trial court will be accepted if they are supported by “substantial, competent though conflicting evidence, however meager.” This standard of appellate review is salutory in effect, and reflects the view that deference must be afforded to the special opportunity to assess and weigh the credibility of the witnesses who appear before it personally. Jensen v. Bledsoe, 100 Idaho 84, 593 P.2d 988 (1979). (Emphasis added.)
If the magistrate judge’s decision here, were “liberally construed in [its] favor,” id., there would be no room for the majority to reverse upon mere guesses of whether the videotapes were or were not considered. The rule in Idaho is that “there is a presumption of regularity in the performance of official duties by public officers.” Horner v. Ponderosa Pine Logging, 107 Idaho 1111, 1114, 695 P.2d 1250, 1253 (1985); Farm Bureau Co., Inc. v. Carrey, 100 Idaho 745, 750, 605 P.2d 509, 514 (1980). It is inferable and to be presumed that Judge Perry considered all of the evidence which was introduced in the one-day hearing. To opine otherwise borders on the absurd and is pure surmise contrary to appellate procedural principles announced by this Court. Furthermore, that the majority might “infer” or deem “desirable”, supra, p. 16, does not mean that the judge made errors in his findings that are clearly erroneous. The issue presented by the Department is whether the magistrate was clearly erroneous in holding as he did — that the Department of Health and Welfare failed to prove by a preponderance of the evidence that the child in this case was sexually abused. My careful review of the record convinces me that the magistrate has not so erred, and the Court today without hesitation would affirm the judges decision.
Apparently, Judge Perry can on remand satisfy the desires of the majority by adding a sentence to his opinion stating something to the effect that he did in fact consider the videotapes and Dr. McQueen’s testimony on verbalization by the child, but such did not alter his ultimate finding on the issue of alleged sexual molestation in which he concluded that the Department had not sustained its burden of proof. The net result of this Court’s majority opinion is that this controversy is for no good reason prolonged, and in the process Judge Perry is reversed — albeit he committed no error. The majority opinion, which is to be commended for its view on the use of the polygraph test, has served no other purpose. It is regrettable that one of our trial judges, and in turn a district judge sitting as a one-man appellate court, has his record tarnished, which I say because the majority’s laudable opinion on the use of the polygraph examination could have been rendered while affirming the lower court.
VI.
It is impossible to read this record without concurring wholeheartedly with the views of Judge Perry. The two Department employees, Dr. McQueen and social worker Crookston, undoubtedly well-intended, had been influenced by the child’s mother to the notion that the defendant was guilty as charged by the mother. Thereafter these Department employees initiated and continued their “interviews” of the child in an obvious effort to obtain some kind of “affirmation” from the child as to the veracity of the mother’s charges. Judge Perry, making his own written decision as the rules and decisions of this Court require, “verbalized” his views of these interviews — all of which were conducted *56without notice to the defendant or an attorney of his choice:
Dr. McQueen’s interview, the interviews with the other staff members, the SANE program and peer associations at these meetings and the numerous interrogations this child has been subjected to, at the very least, gives this Court concern of an extreme contamination of any information she (the child) might supply because of the statements and suggestions she has experienced in all these examinations. R., p. 22.
Judge Perry’s acumen in this regard is commendable. The child involved was shy of being five years old. Our trial courts on a regular basis instruct jurors that in reaching their verdicts they collectively have the advantage of the experience and wisdom of twelve persons gained from their everyday living, AND, they are at liberty to use this knowledge in their deliberations. The same is equally true of trial judges, and, one would like to think, appellate judges as well. Jurors and judges alike do not raise children without knowing of the susceptibility of young minds to the power of suggestion. Hypnosis, of course, while it is the ultimate in the use (and misuse) of the power of suggestion, is not the only successful method of tampering with the mind. Repetition can do the job. This is especially so with the minds of children. Children generally will try to give the responses which they believe their interrogators are seeking. In State v. Iwakiri, 106 Idaho 618, 625, 682 P.2d 571, 578 (1984), Justice Bakes, in authoring this Court’s opinion, laid out safeguards for the use of hypnosis:
(1) The hypnotic session should be conducted by a licensed psychiatrist or psychologist trained in the use of hypnosis and thus aware of its possible effects on memory, so as to aid in the prevention of cueing and improper suggestion.
(2) The person conducting the session should be independent from either of the parties in the case.
(3) Information given to the hypnotist by either party concerning the case should be noted, preferably in written form, so that the extent of information the subject received from the hypnotist may be determined.
(4) Before hypnosis, the hypnotist should obtain a detailed description of the facts from the subject, avoiding adding new elements to the subject’s description.
(5) The session should be recorded so a permanent record is available to ensure against suggestive procedures. Videotape is a preferable method of rec-ordation, but not mandatory.
(6) Preferably, only the hypnotist and subject should be present during any phase of the hypnotic session, but other persons should be allowed to attend if their attendance can be shown to be essential and steps are taken to prevent their influencing the results of the session (i.e., they are not allowed to participate in the session, etc.).
There is every good reason why the type of “interviews” of the child here conducted by the Department of Health and Welfare employees should be subjected to similar rules. Obviously in this case there would be a flagrant violation of Rule 2; it is the Department who wants to prove its case against the defendant. Hence the Department is far from being independent of the parties. Rule 6 would require that such an “interview” not take place without the defendant being accorded the opportunity to observe — either in person, by counsel, or both.
In Iwakiri, Justice Bakes also wrote that “A witness who has the ability to observe, perceive and testify accurately should be allowed to testify to those facts relevant to the case at hand.” Id. 106 Idaho at 626, 682 P.2d at 579.
The majority today expresses no concern for the proposition that if the child could verbalize, then the Department should have either (1) produced her as a witness, or (2) requested that Judge Perry interview her in chambers. Probably, after what the child had been put through, testifying in court before a friendly judge would not have inhibited or intimidated her in the *57least. If such appeared to be happening, a private interview with the court would not have violated any case-precedent with which I am presently familiar. Recollection tells me that in child custody proceedings either or both procedures are used.6 Nothing in this record suggests any reason why the Department — now so vocal in its argument that the child verbalized — did not present the child before the court. Instead, as Judge Perry commented in his findings, “The report alleges here [at SANE] she verbalized the incidents, but such testimony was not presented to the court, only that the child finally interacted.” R., p. 22. What better place to verbalize than to the judge. Better sayeth the Department that the judge hear from its people their interpretation as to what the child “affirmed” to its employees — no one else in attendance. R., p. 22.
VII.
Finally, proper regard should be had for Judge Perry’s highly pertinent evaluation as to the credibility and weight to be given Dr. McQueen’s interviews and ensuing testimony:
Not only does there exist the very real possibility of contamination of any information the youngster might give, but there was another witness, Dr. John Dawson, with credentials equal to that of the States’ witnesses, who contradicted the methods used by Dr. McQueen and his findings were dramatically opposed to Dr. McQueen’s as to whether any activities had occurred after he interviewed [the child.] R., p. 22.
Such issues have always been held to be within the province of the trial court.

. Resort to any of these motions pursuant to Rule 59(a)(7) would have precluded the sandbagging of Judge Perry here. As Justice Shepard stated in Stecklein v. Montgomery, 98 Idaho 671, 677, 570 P.2d 1359, 1365 (1977) (Shepard, J., dissenting):
The majority faults the trial court for its failure to enter a finding of fact specifically dealing with [the] alleged issue. Defendant sought no finding of fact____ Following the court’s issuance of its findings and conclusions, no amendment was sought thereto by the defendant____
The law in Idaho is established that unless an issue was clearly raised at trial and a fair opportunity was thus afforded the trial court to rule on such issue, it will not be reviewed on appeal. [Citations omitted.] In my judgment the instant case demonstrates the need for such a salutory rule. It is designed to prevent “sandbagging" of a trial court, a result which the majority here condones.


. Defendant’s 20-page typewritten brief was signed by Joel E. Tingay. The Department’s brief of 20 pages was signed by Deputy Prosecutor George Breitsameter. Both briefs were on 14-inch paper.


. I have no great concern with the majority’s views on use of the polygraph test — other than to note that the majority sees no error, and the use of such tests now has high judicial sanction.


. Only two witnesses called on behalf of the Department, Dr. Phil McQueen, who is a psychologist employed by the Department, and Pamela Crookston, who is a social worker employed by the Department. Dr. Mowry was not called. Dr. Shaffer did not testify.


. The report appears to be that required by I.C. § 16-1609. The court minutes of December 8, 1983 reflect that Francie Hill, of the Department, had submitted her report on a voluntary basis, i.e., absent any direction from the court to do so — although in the court minutes of November 28, 1983 the court expressed further opinions on the matter and requested the Department of Health and Welfare have more details to present at the adjudicatory hearing.


. For guidance in a similar situation where the Department was involved, see Yearsley v. Yearsley, 94 Idaho 667, 674, 496 P.2d 666, 673 (1982) (Shepard, J., dissenting, final paragraph).